778 P.2d 1370 (1989)
BOARD OF COUNTY COMMISSIONERS OF DOUGLAS COUNTY, Colorado, Petitioner,
v.
Harry W. OBORNE and Anthony J. Allegretti, Respondents.
No. 89SC67.
Supreme Court of Colorado, En Banc.
June 19, 1989.
Petition for Writ of Certiorari DENIED.
ROVIRA and MULLARKEY, JJ., would grant as to the following issues: Did the court of appeals err in holding that the Oil and Gas Conservation Act preempts county zoning of oil and gas wells? Did the court of appeals err in affirming the district court's ruling that the respondent-plaintiffs sustained a compensable taking because the drilling of oil wells is subject to county zoning regulations?